DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 01/21/2021 is acknowledged.
Claims 1-12 have been canceled.  Claims 13-28 have been added.  Overall, claims 13-28 are pending in this application.
	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an overflow valve” recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
3.	The disclosure is objected to because of the following informalities: the following headings in the specification are missing: Background of the Invention, Summary of the Invention, Brief Description of the Drawing, and Detailed Description of the Invention.  Applicant is requested to insert heading to separate the various parts of the application. Appropriate correction is required.
	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.


Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
4.	The disclosure is objected to because of the following informalities: on page 1, line 20 is an incomplete sentence that should be deleted because it refers to claim number (i.e.: of claim 1)  which can change in numbering and content. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A/The fluid delivery device” recited in claims 13-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 16 and 20-21, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Accordingly, the term “and/or” should not be used/should be avoided in the claim languages; therefore, the applicants are required to clarify or to revise the claimed limitation.      
The claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP §2111.04.     
	- Claim 19 recites the limitation "the primary pump sprocket " in line 3; “the primary pump hollow wheel” in line 3; “the main pump hollow wheel” in line 5. There is insufficient antecedent basis for this limitation in the claim.
	- Claim 19, the limitation “a main pump filler piece is arranged in the main pump between the main pump filler piece and the main pump hollow wheel” renders the claim indefinite because it is unclear how a main pump filler piece (32) is between the main pump filler piece (32) and the main pump hollow wheel (15). Accordingly, the applicants are suggested to correct as: “a main a main pump filler piece is arranged in the main pump between a main pump sprocket and a main pump hollow wheel --. Appropriate correction is required.
- Claim 20 recites the limitation "the pressure chamber " in line 6; “the suction chamber” in line 7. There is insufficient antecedent basis for this limitation in the claim.
- Claim 22 recites the limitation "the main pump hollow wheel -- in line 3. There is insufficient antecedent basis for this limitation in the claim.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 16-28 will be examined as best understood by the examiner.

Claim Objections
8.	Claim 17 is objected to in that, the claimed “an overflow valve” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.
9.	Claims 18 and 24-28 are objected to because of the following informalities:  
	- claim 18: on page 5, line 2, “an internal gear pump” should be changed to –the internal gear  pump—since claim 18 depends on claim 16.  
	- claim 24: on page 6, line 2, “an internal gear pump” should be changed to –the internal gear  pump—since claim 24 depends on claim 16.  
claim 25: on page 6, line 2, “an internal gear pump” should be changed to –the internal gear  pump—since claim 25 depends on claim 16.  
	- claim 26: on page 6, line 2, “an internal gear pump” should be changed to –the internal gear  pump—since claim 26 depends on claim 16.  
	- claim 27: on page 6, line 2, “an internal gear pump” should be changed to –the internal gear  pump—since claim 27 depends on claim 16.  
	- claim 28: on page 6, line 2, “an internal gear pump” should be changed to –the internal gear  pump—since claim 24 depends on claim 16.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Wahl et al. (Wahl) (Publication Number DE10352029A1) or  Nakazawa et al. (Nakazawa) (Publication Number JP10-047279) in view of Schepp et al. (Schepp) (U.S. Patent Application Publication Number 2012/0244028A1).   
Regarding claim 13, Wahl (as shown in Fig. 1) or Nakazawa (as shown in Figs. 1-3) discloses a fluid delivery device comprising: a primary pump (20 in Wahl; 1 in  Nakazawa) driven by a primary pump input shaft (11 in Wahl; 10 – see Fig. 2 in  Nakazawa); and a main pump (10 in Wahl; 2 in  Nakazawa) fluidically connected to the primary pump, the main pump (10 in Wahl; 2 in Nakazawa) driven by a main pump input shaft, and the primary pump input shaft and the main pump input shaft are mechanically coupled to a common drive shaft (11 in Wahl; 10 in  Nakazawa) of the fluid delivery device, wherein the primary pump (20 in Wahl; 1 in Nakazawa) is in a first form selected from a non-compensated gear pump and a centrifugal pump (20 in Wahl; 1 in  Nakazawa) and the main pump  (10 in Wahl; 2 in Nakazawa) is in a second form an internal gear pump (10 in Wahl; 2- see Fig. 1 in  Nakazawa). However, Wahl or Nakazawa fails to disclose the main pump being in a second form a compensated internal gear pump and wherein the primary pump having a higher limit speed and a larger pump volume than the main pump.  
As shown in Figs. 1-4, Schepp teaches the main pump 2’ being in a second form a compensated internal gear pump (19’, 21’, 11’ and see Figs. 1-4).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the internal gear pump of any one Wahl or Nakazawa with the compensated internal 
The results are predictable as preventing leakage, provide a pump with low cost of the manufacturing and improved the efficiency of the internal gear pump device.
Official notice is taken that it is well known that the use of the centrifugal pump (20 in Wahl or 1 in Nakazawa) having a higher limit speed than the main pump/internal gear pump.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilize the well known the centrifugal pump/primary pump having a higher limit speed than the main pump/internal gear pump, as a matter of engineering expediency. 
Additionally, it is examiner’s position that one having ordinary skill in the pump art,  would have found it obvious to utilize the primary pump having a larger pump volume than the main pump, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the primary pump and/or the main pump or depending on the viscosity of the fluid/liquid or depending on being used for a particular purpose.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Regarding claim 14, Schepp further teaches wherein the primary pump 2 is configured as an internal gear pump has a primary pump sprocket 3 and a primary pump hollow wheel 4, and the main pump 2’ has a main pump sprocket 3’ and a main pump hollow wheel 4’, wherein the primary pump sprocket 3 and the main pump sprocket 3’ are arranged coaxially and the primary pump hollow wheel 4 and the main pump hollow wheel 4’ are arranged to be axially offset from one another.
.
11.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl or  Nakazawa in view of Schepp  as applied to claim 13 above, and further in view of legal precedent.
	Regarding claim 22, the modified Wahl or Nakazawa discloses wherein the centrifugal pump (20 in Wahl; 1 in  Nakazawa) has an impeller (21 in Wahl; 12 in  Nakazawa); wherein the impeller (21 in Wahl; 12 in Nakazawa) of the centrifugal pump (20 in Wahl; 1 in  Nakazawa) is arranged coaxially to the main pump sprocket (1 - see Fig. 1 in Wahl; 15 in  Nakazawa) (claim 23).  However, the modified Wahl or Nakazawa fails to disclose a diameter of the impeller has a maximum of 125% of an outer diameter of the main pump hollow wheel.     
It is the examiner’s position, that the mere selection of the diameter of the impeller has a maximum of 125% of the outer diameter of the main pump hollow wheel would have been an obvious matter of design choice well within the level of ordinary skill in the art depending on design parameters such as the output power required by the load being driven or depending on temperature, pressure, or stress acted/applied on the impeller of the centrifugal pump and/or the main pump hollow wheel of the internal gear pump.  Moreover, there is nothing in the record which establishes that claimed operating device under such conditions, presents a novel or unexpected result (see In re Kuhle, 256 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	 
Allowable Subject Matter
12.	Claims 16-21 and 24-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
13.	The IDSs (PTO-1449) filed on Mar. 31, 2021 and Jan. 21, 2021 have been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Buchmuller (U.S. Patent Number 6,179,595B1) and Pippes (Publication Number DE102005004657A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746